 

| poc#:

 

B86 FS0E-O0STS ASR Homan Tia Pig TOPs "ARS SA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

See eee eww eee eee SS xX
UNITED STATES OF AMERICA
== : ORDER
David Montery,
a/k/a “Monty,” : 20 Cr. 518 (NSR)
Defendant.
ee eee xX

Upon the application of the Government, by and through

AUSA Shiva H. Logarajah, it is hereby ORDERED that time until

Nov. 12, 2020

the next pre-trial conference in this matter on is

hereby excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h) (7) (A), in the interests of justice, so that a Curcio
hearing may be held and the Government may produce discovery
to counsel for the Defendant.

Clerk of Court is requested to terminate the motion

at ECF No. ll.

Dated: White Plains, New York SO ORDERED.

Nov. 2
; 2020 a,
oO fA —
€ 7 pore

ee
tigre ee

 

HON. NELSON S. ROMAN
UNITED STATES DISTRICT JUDGE
